— Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 4, 2009, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was charged in an indictment with criminal sale of *877a controlled substance in the third degree and he pleaded guilty to this crime. Under the terms of the plea agreement, he was to receive a sentence of no more than eight years in prison, to be followed by three years of postrelease supervision. Prior to sentencing, defendant made a pro se motion to withdraw his guilty plea. The motion was denied by County Court. Defendant was thereafter sentenced as a second felony offender to six years in prison, to be followed by three years of postrelease supervision. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Lahtinen, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.